        USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-1 filed 07/09/19 page 1 of 4

Michelle A. Cobourn-Baurley


From:                              Tammy.R.Morgan
Sent:                              Tuesday, April 16, 2019 3:01 PM
To:                                'john@schwarzlawoffice.com'
Subject:                           Indiana Farmers a/s/o Jones vs Gree and MJC America
Attachments:                       Indiana Farmers' Interrogatories to Gree (00339984xC5A6D).doc; Indiana Farmers'
                                   Request for Production to Gree (00338722xC5A6D).doc; Indiana Farmers' Request for
                                  Admissions to Gree (00339990xC5A6D).doc; Indiana Farmers' Request for Admissions to
                                  Gree-Exhibit A (00342277xC5A6D).pdf; Indiana Farmers' Interrogatories to MJC America
                                   (00339987xC5A6D).doc; Indiana Farmers' Request for Production to MJC America
                                   (00338729xC5A6D).doc



Mr. Schwa rz,


Attached please find an electronic copy of Plaintiffs Interrogatories, Request for Admissions and Request for Production
to Gree USA, Inc. and Plaintiff's Interrogatories and Request for Production to MJC America, Ltd. in the above matter. A
hard copy of the attached has been sent to you this date via certified mail.


If you have any questions, please contact me.




                             Tammy R. Morgan
                             Paralegal




        H
                             Subro Solution, Inc.
                             McNeely Stephenson


                             Direct: 317-825-5236
                             Office: 317.825.5230
                             866.408.2848
                             Fax: 317.825.5250
                             Tammy. R.Morqan@msth.com


                             2177 Intelliplex Drive, Suite 202
                             Shelbyville, IN 46176




                                                                                                          EXHIBIT


                                                             1
                                                                                                    s
                                                                                                    3
                                                                                                           A
 USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-1 filed 07/09/19 page 2 of 4



1            McNEELY
             STEPHENSON                                                                           ATTORNEYS AT LAW




                                                                               Michelle A. Cobourn-Baurley
                                                                                          Telephone: 317-825-5230
                                                                                Direct Line: 3 1 7-825-5235
                                                       E-mail :   Michelle.A. Coboum-Baurley@msth. com

                                              April 16, 2019



VIA EMAIL AND CERTIFIED MAIL
RETURN RECEIPT REQUESTED
John Schwarz
Schwarz Law Office, P.C.
5825 South. 1025 East
Hudson, IN 46747


       Re:     Indiana Farmers Mutual Insurance Company a/s/o Gree USA, Inc. and MJC
               America, Ltd. d/b/a Soleus International, Inc.
               Cause No.: 1 : 19-cvO-00016-TLS-SLC


Dear Mr. Schwarz:


       Enclosed please find Plaintiffs First Set of Interrogatories, Request for Admissions and
Request for Production of Documents to Defendant, Gree USA, Inc. and Plaintiffs First Set of
Interrogatories and Request for Production of Documents to Defendant, MJC America, Ltd. d/b/a
Soleus International, Inc. in the above matter. Electronic copies of these documents were emailed
to you this date at iohn aschwarzlawoffice.com.


       Should you have any questions, please feel free to contact me or my paralegal, Tammy
Morgan.


                                                     Very truly yours,


                                                     McNEELY STEPHENSON



                                                 I
                                                     Michelle A. Cobourn-Baurley


MCB/trm
Enclosures




                        2177 Intelliplex Drive | Suite 202 | Shelbyville, Indiana 46176
                     317.825.5230 j 31 7.825.5250 Fax | Indianapolis Line 317.777.7554
                                              www.msth.com
USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-1 filed 07/09/19 page 3 of 4                                                                                                     i               1
                                                                                                       COMPLETE THIS SECTION ON DELIVERY
                                                                                                                                                                                                   I
                              SENDER: COMPLETE THIS SECTION

                                                                                                       A. Signature
                              a Complete items 1,2, and 3.
                                                                                                                                                                   Agent
                              a Print your name and address on the reverse
                                                                                                       X                                                           Addressee
                                   so that we can return the card to you.
                                                                                                       B. Received by (Printed Name)                    C. Date of Delivery
                              * Attach this card to the back of the maifpiece,
                                or on the front if space permits.
                              1. Article Addressed to:                                                 D. Is delivery address different from item 1? D Yes
                                                                                                           If YES, enter delivery address below:                   No
                                           ^YvlOOJ"?- ^

                              S&es*                                a.

                                                                                                    3. Service Type                                   Priority Mail Express®
                                                                                                       Adult Signature                                Registered Mall™

                                    UB"GFQ"J                                                           Adult Signature Restricted Delivery
                                                                                                    STerfified Mail®
                                                                                                       Certified Mall Restricted Delivery
                                                                                                                                                      Registered Mail Restricted
                                                                                                                                                      Dolivery
                                                                                                                                                      Return Receipt for
                                       9590 9402 3985 8079 4902 42                                     Collect on Delivery                       Merchandise
                              2. Article Number (Transfer from service label)                          Collect on Delivery Restricted Delivery E Signature Confirmation™
                                                                                                    n fnei irrar)
                                                                                                                    Mail                              Signature Confirmation
                                                                                                                    Mail Restricted Delivery          Restricted Delivery
                                       701? 145D             DDD0        232b        TLfiM                          00)                                                                            ;



                              PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                                       Domestic Return Receipt <                       I
                          !




                                                                                                   U.S. Postal Service™

                                                                                     r -7*
                                                                                                   CERTIFIED MAIL® RECEIPT
                                                                                eO    CQ           Domestic Mail Only
                                                                                HI    rR
                                                                                tr    tr           For delivery information, visit our website at www,u$ps.com':'.
                                               ISi
                                               cc j|Q
                                                                                j]
                                                                                rU
                                                                                      j]
                                                                                      nj , Gortifrmf Mall fee
                                                                                                                                                   A L




                                                           701 450 2369184
                                                                                m     m
                                                                                ru    ru
                                                                                           tvrra Services S Tees (checkbox, add too as appropriate)
                                              ui —1
                                                                                1—1 r |   Return Receipt (hardcopy)

                                              IIi§
                                              a. cc 1
                                                                                Q ;Q
                                                                                C3
                                                                                G
                                                                                      O
                                                                                      G
                                                                                        O Retum Receipt (electronic)
                                                                                                  ceitllted Mall Restricted Delivery
                                                                                                    Adult Signature Required
                                                                                                                                        $
                                                                                                                                        $
                                                                                                                                                                        Postmark
                                                                                                                                                                           Here

                                              Rg'lL                                                                                     $
                                              f- < I ^                                       ]      Adutt Signature Restricted Delivery $
                                                                                      t—I        Pos                                                     t
                                                                                to    un
                               V
                                               ::E5                             3"
                                                                                pR
                                                                                     ST $
                                                                                             | Tola! Postage and Fees
                                                                                                                          _

                                              as:S
                                              a                                                                                         TV

                                                                                HI   HI                                                        \
                                                                                a    a
                                                                                                                                                                                              •!
                                                                                p-   p-

                                                                                             Icsyrsm^im*-
                                                                                                 PS Form 3800, April 2015 PSN 7530-02-000-9047               . See Reverse far Instructions
USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-1 filed 07/09/19 page 4 of 4

                                                                                                                                                !


            SENDER: COMPLETE THIS SECTION                                COMPLETE THIS SECTION ON DELIVERY


               Complete items 1, 2, and 3.                             A. Sigha^rt.                 ,j
               Print your name and address on the reverse                                                                       Agent
                                                                       X                                                    0"Addressee
               so that we can return the card to you.
               Attach this card to the back of the mailpiece,          B. Received 'by (Printed Name)                 C. Date of Delivery
               or on the front if space permits.                „    2                                                 yfeff £
            1. Article Addressed to:                                   D. Is delivery address different from item 1V            Yes
                                                                           If YES, enter delivery address below:                No

                                                            )


                                                EL
                                  , ~3lO
                                  7
                                                L.

                                                                    3, Service Type                                Priority Mail Express®
                                                                      Adult Signature                            D Registered Mail™

                9590940239858079490242                                Adult Signature I
                                                                    ©"Certified Mail®
                                                                    Q Certified Mai! Restricted Delivery
                                                                                                                   Registered Mail Restricted
                                                                                                                   Delivery
                                                                                                                   Return Receipt for
                     9590 9402 3985 8079 4902 42                      Collect on Delivery                          Merchandise
                 _            T«noror from service label)             Collect on Delivery Restricted Delivery      Signature Confirmation™
                                                                      Insured Mail                                 Signature Confirmation
                7017 ivsp nann                                          sured Mail Restricted Delivery             Restricted Delivery
                                                                           Y$500)

            PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                      Domestic Return Receipt ;
